Citation Nr: 1724191	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  15-00 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

(The issue of entitlement to service connection for peripheral vascular disease is the subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2012 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The May 2008 rating decision, in pertinent part, denied entitlement to a TDIU rating.  In a February 2014 decision, the Board remanded that claim for additional development.  The case has been reassigned to the undersigned for the purposes of this decision.  The March 2012 rating decision, in pertinent part, continued and confirmed a prior denial of service connection for bilateral hearing loss.  

The Veteran's appeal seeking service connection for bilateral hearing loss has been characterized and developed as a claim to reopen an unappealed April 2010 denial of service connection for bilateral hearing loss.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service treatment records were associated with the claims file after the April 2010 rating decision was issued.  Accordingly, the matter of service connection for bilateral hearing loss requires review on a de novo basis.  The Board has characterized the claim accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action on his part is required.



REMAND

I. VA Examination

The Veteran contends he is entitled to service connection for bilateral hearing loss. 

The Veteran contends that he has bilateral hearing loss related to noise exposure incurred during service.  On April 2010 VA examination, bilateral sensorineural hearing loss was diagnosed.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  The examiner noted the Veteran's noise exposure included the flight deck of an aircraft carrier and post-service employment as a machinist.  The examiner noted the Veteran's service treatment records were not available to review and indicated she could not provide an opinion on the etiology of the hearing loss without resorting to mere speculation.  An addendum opinion was requested after the Veteran's service treatment records were associated with the file.  In a June 2013 opinion, a VA examiner noted she had reviewed the claims file and that the Veteran's entrance and separation examinations indicated normal hearing with no significant shift in hearing while on active duty to indicate damage to the auditory system while on active duty.  When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  The June 2013 VA opinion was based primarily on a lack of hearing loss shown during service, and did not address why noise exposure in service could not have caused a delayed onset of hearing loss.  For these reasons, remand for a further medical opinion is necessary.

II. TDIU

The Veteran's claim seeking TDIU is inextricably intertwined with the claims of service connection for bilateral hearing loss and peripheral vascular disease, which is the subject of a separate appellate decision.  Hence, adjudication of the TDIU claim must be deferred pending resolution of these claims.

However, a review of the record reflects that on June 2013 VA examination, the examiner found that the Veteran was "unable to maintain gainful employment" due to his service-connected PTSD.  Additionally, in a letter received by the Board in September 2016, a vocational expert opined it was as likely as not that the Veteran's service-connected PTSD precluded him from securing and following a substantially gainful occupation.  The Veteran currently does not meet the schedular criteria for an award of TDIU. All cases of veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disabilities, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b). Therefore, if adjudication of the service connection claims does not result in the Veteran's rating meeting the schedular criteria for TDIU under § 4.16(a), then his case should be forwarded to the Director of Compensation Service for extraschedular consideration.

III. VA Treatment Records

The record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from June 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

IV. Copies of Service Treatment Records

There are multiple sets of documents labeled as service treatment records in the Veteran's electronic claims file.  Some sets are completely illegible, and it is not clear to the Board whether the legible copies of the service treatment records associated with the claims file are the complete service treatment records.  Therefore, the Veteran's service treatment records should be rescanned and associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Rescan the Veteran's complete service treatment records and associate them with the claims file.  It should be noted whether the rescanned documents are the best possible copies. 

2.  Obtain the Veteran's VA treatment records from June 2016 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an examination regarding bilateral hearing loss.  The entire claims file should be made available to the examiner in conjunction with this request.  

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to the Veteran's service, including in-service noise exposure?

For purposes of this question, the examiner must consider the Veteran's statements regarding observed symptoms during and since the Veteran's service. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of service connection for bilateral hearing loss.  If readjudication of that claim and the issue of entitlement to service connection for peripheral vascular disease, which is the subject of a separate appellate decision, do not result in the Veteran meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), then refer the Veteran's TDIU claim to the Director of Compensation Service for an opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, pursuant to § 4.16(b).

5.  If any benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

